 Case 1:21-cr-00028-APM Document 225 Filed 06/08/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                      *
vs.                                                *   Case No.: 21-CR-28-APM
THOMAS E. CALDWELL                                 *
         *       *       *        *     *      *       *       *       *       *      *
             UNOPPOSED REQUEST TO MODIFY CONDITIONS OF RELEASE

         COMES NOW, the Defendant, Thomas E. Caldwell, by and through his attorney, David

W. Fischer, Esq., and respectfully requests that the Court modify the conditions of release in this

matter, specifically to allow the Defendant to leave his home for designated banking purposes, as

described below, and in support of said motion states as follows:

      1. On March 12, 2021, the Defendant was released on 24/7 lock-down home incarceration

         at his residence and GPS monitoring. To date, the Defendant has fully complied with all

         conditions of release.

      2. The Defendant requests permission to leave his home on June 9, 2021 from 9:00 a.m. to

         12:30 pm. for the purpose of visiting his bank to tend to specific banking business that

         must be satisfied in person. Specifically, the Defendant is the trustee of his late father’s

         estate and needs to appear in person at the bank regarding the settlement of those

         financial affairs.

      3. Assistant U.S. Attorney Kathryn Rackozy does not oppose the instant request.
 Case 1:21-cr-00028-APM Document 225 Filed 06/08/21 Page 2 of 3




       WHEREFORE, the Defendant respectfully requests that he be permitted to leave his

home on June 9, 2021 from 9:00 a.m. to 12:30 p.m. to attend to in person banking business.




                                                             /s/
                                                   David W. Fischer, Esq.
                                                   Federal Bar No. 023787
                                                   Law Offices of Fischer & Putzi, P.A.
                                                   Empire Towers, Suite 300
                                                   7310 Ritchie Highway
                                                   Glen Burnie, MD 21061
                                                   (410) 787-0826
                                                   Attorney for Defendant
 Case 1:21-cr-00028-APM Document 225 Filed 06/08/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 8th day of June, 2021, a copy of the foregoing
Unopposed Motion to Modify Conditions of Release was electronically filed with the Clerk of
the United States District Court using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                 Office of the United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20001

                                                           /s/
                                                   David W. Fischer, Esq.
